DETAILED ACTION
RCE filed on 12/17/2020.
Claims 14, 18-21 are pending.
Claims 1-13 and 15-17 are canceled.
Claims 14 and 18-21 are allowed. 

Information Disclosure Statement
5.	As required by M.P.E.P. 609(C), the Applicant's submission of the Information Disclosure Statement dated 12/17/2020 is acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C (2), a copy of the PTOL-1449 is initialed and dated by the Examiner is attached to the Office action.

Continued Examination under 37 CFR 1.114
4.	Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on 12/17/2020.

REASONS FOR ALLOWANCE
The present invention is directed to channel detection and apparatus and method, user equipment and base station.  Each independent claim identifies the uniquely distinct features: regarding claim 1, wherein a type of the channel detection performed on the first carrier is different from the type of the channel detection performed on the second carrier; and 
The closest prior art, Bhorkar et al., (US 2018/0270860 ) disclose conventional way the UE can process an uplink (UL) opportunity received from an eNodeB during a defined transmission opportunity (TxOP). The UL opportunity can schedule UL information to be transmitted from the UE on one or more UL subframes that are outside the defined TxOP. The UE can initiate a listen-before-talk (LBT) procedure to be performed before the UL information is transmitted from the UE on the one or more UL subframes that are outside the defined TxOP. The UE can process the UL information for transmission to the eNodeB on the one or more UL subframes located outside the defined TxOP, either singularly or in combination, fail to anticipate or render the above features obvious.
The closest prior art, Han et al., (US 2012/0327872 A1) disclose conventional way of acquiring ranging code configuration information, which represents the corresponding relationship among multiple beam vectors, multiple ranging sequences, and multiple ranging channels, determining an optimal downlink beam vector, and transmitting one of the ranging sequences corresponding to the optimal downlink beam vector to a Base Station (BS) through one of the ranging channels corresponding to the optimal downlink beam vector, either singularly or in combination, fail to anticipate or render the above features obvious.
Conclusion
 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HARDIKKUMAR D PATEL/Examiner, Art Unit 2473